The defendant contends that the evidence adduced at trial was insufficient to establish his guilt beyond a reasonable doubt and that the testimony of the prosecution’s witnesses *672was inconsistent and incredible as a matter of law. In reviewing the record in a light most favorable to the People, we find that any rational trier of fact could have concluded that the defendant was guilty of the crimes charged (see, People v Contes, 60 NY2d 620). Although minor inconsistencies appear in the testimony of certain witnesses, the assessment of credibility and the weight to be given to the evidence are determinations to be made by the jury. On this record we find no basis to conclude that a reasonable doubt as to the defendant’s guilt existed (see, People v Storm, 114 AD2d 477).
We also find no merit to the defendant’s further contention that he was not afforded the effective assistance of counsel. The record indicates that the defendant’s attorney made proper motions prior to, during and after the trial, vigorously cross-examined the prosecution’s key witness and extensively reviewed the evidence and argued the defendant’s position to the jury during his summation. Although counsel’s trial tactics were unsuccessful, under all of the circumstances presented, we find no basis to conclude that the defendant was denied the effective representation by counsel (see, People v Zaborski, 59 NY2d 863; People v Baldi, 54 NY2d 137). Mollen, P. J., Mangano, Niehoff and Weinstein, JJ., concur.